Form Monthly Servicer CertificateCitibank Omni-S Master TrustSeries 2002-3 A (Post-Defeasance) Distribution Date: March 15, 2010Related Due Period: February 17, 2010 to March 15, 2010Related Interest Period: February 16, 2010 to March 14, 2010 Under the Defeasance Trust Agreement relating to the Pooling and Servicing Agreement, the Servicer is required to prepare, and the Paying Agent is required to deliver, certain information each month regarding current distributions to Certificateholders. The information for the Due Period and the Distribution Date listed above is set forth below: 1. Payments to Series 2002-3 A Investors with respect to this Distribution Date Total Interest Principal Class $21,057.47 $21,057.47 $0.00 2. Information Concerning Principal Payments Amount Depositedthis Due Period Total Distributionsthrough this Due Period SERIES 2002-3 A BY CLASS (a) Class $0.00 $0.00 3. Information Concerning Class Interest Funding Account (a) Amount on deposit in the Class Interest FundingAccount at the close of business on the immediatelypreceding Distribution Date $1,306,626.41 (b) Amount of interest and earnings withdrawn fromthe Class Principal Funding Account and creditedto the Class Interest Funding Account pursuant toSection 3(b), if any, since the close of business onthe immediately preceding Distribution Date $0.00 (c) Amount of interest and investment income credited tothe Class Interest Funding Account, as describedin Section 4(b), if any, since the close of businesson the immediately preceding Distribution Date $97.69 (d) Amount of Certificate Interest with respect toClass , if any, withdrawn from the ClassInterest Funding Account pursuant to the firstsentence of Section 6(b), with respect to thecurrent Distribution Date $21,057.47 (e) Amount withdrawn from the Class InterestFunding Account pursuant to the last sentenceof Section 6(b), if any, and applied under Section6(c) with respect to the current Distribution Date $0.00 (f) Amount on deposit in the Class Interest FundingAccount at the close of business on the currentDistribution Date after taking into account allwithdrawals and distributions on or prior to suchDistribution Date $1,285,666.63 4. Information Concerning Class Principal Funding Account (a) Amount on deposit in the Class PrincipalFunding Account at the close of business onthe immediately preceding Distribution Date $53,800,000.00 (b) Amount withdrawn from the Class PrincipalFunding Account and distributed pursuant toSection 6(c), if any, with respect to thecurrent Distribution Date $0.00 (c) Amount on deposit in the Class Principal FundingAccount at the close of business on the currentDistribution Date after taking into account allwithdrawals and distributions on or prior to suchDistribution Date $53,800,000.00 CITIBANK (SOUTH DAKOTA), NATIONAL ASSOCIATIONas Servicer By: /s/ Andrew J. Lubliner
